Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 10 have been amended to include examiner recommended amendments from telephonic interview of 01/27/2022. Claims 1-18 are currently pending. 

Drawings
The drawings submitted 09/18/2018 were received and are accepted by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.

    PNG
    media_image1.png
    491
    677
    media_image1.png
    Greyscale
The following is a statement of reasons for the indication of allowable subject matter:  


With respect to claims 1 and 10 Fujii et al. (U.S. 20140220391) discloses a power supply device (100 – power source apparatus) comprising a plurality of battery cells (1 – rechargeable battery cell) which each have terminals (1b) and has a terminal surface on which the terminals of the plurality of battery cells are arranged, as shown in Fig. 5 above. 
[AltContent: textbox (Corner cutouts of 2C)][AltContent: arrow]
    PNG
    media_image2.png
    569
    821
    media_image2.png
    Greyscale
Fujii further discloses, as shown in Fig. 5, a side plate (4 – binding piece) that extends alongside the surfaces of the battery block adjacent to the terminal side, which has an elastic part (43 – upper retaining projections) that project from the body part (41 – main section) and faces the terminal surface of the battery block and a holding part (Fig. 7, 45 – bottom projecting section) that faces the bottom surface of the battery block located at the opposite side of the terminal surface ([0055]).
Fujii further discloses, as shown in Fig. 6 above, an insulation part (2A – flat separator plate of 2 - insulating separator , 32 – indents) that is disposed between the elastic part (43 – upper retaining projections) and the battery block ([0050]), which has a positioning region (33 – horizontal ledge surface) that is provided at the end of the insulation part (2A – flat separator plate of 2 - insulating separator , 32 – indents) located at the body part (41 – main section) side and a pressing region (33 – horizontal ledge surface and 34 – back wall section) that is pressed by the elastic part (43 – upper retaining projections) in a direction perpendicular to the terminal surface. Fujii further discloses that the positioning region (2e – bottom projections) extends to a position that is separated farther away from the elastic part (43 – upper retaining projections) than the pressing region (33 and 34) in the direction perpendicular to the terminal surface, and the pressing region (33 and 34) extends parallel to the terminal surface.
Fujii does not disclose that the pressing region and the positioning region are partially overlapped by the elastic part when viewed in the direction perpendicular to the terminal surface. 
Yun et al. (U.S. 8263252)  discloses spacers (130+I – main frame), and teaches that the spacers have a pressing region (sides of 130-6g - spacing protrusion) and a positioning region (bottom of 130-6g – spacing protrusion) which are partially overlapped by an elastic part (tube not pictured) in the direction perpendicular to the surface (Col 11, L 5-9). Yun further teaches that the tube is received in the pressing and positioning regions as guide (Col 18, L 20-21).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to ensure that the elastic part would partially overlap the pressing and positioning regions disclosed by Fujii as taught by Yun in order to ensure proper guidance for the elastic parts. 
	Fujii also does not disclose the elastic part at a point of attachments between the elastic part and the body part is parallel to the terminal surface. Yun fails to remedy this deficiency of Fujii. Further, there is no motivation for one having ordinary skill in the art to make the changes to Fujii or Yun in order to read on this limitation, as doing so would change the overall shape of the elastic part to a point where it would no longer serve its intended use of fitting into the positioning/pressing regions of the insulated part.
	After further search and consideration, no art was found that remedies the deficiencies of Fujii and Yun, and therefore claims 1 and 10 are allowable. 
Claims 2-9 and 11-18 are allowable due to their dependency on claims 1 and 10. 

Response to Arguments
Applicant’s arguments, see pages 8-12 of response, filed 03/16/2022, with respect to the amendments made to claims 1 and 10 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1 and 10 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727